Title: To James Madison from Craven P. Luckett, 11 November 1811 (Abstract)
From: Luckett, Craven P.
To: Madison, James


11 November 1811, Louisville, Kentucky. Reminds JM of letters of recommendation he presented in April in seeking a territorial judgeship or secretarial position. Requests now the Louisiana judgeship vacated by the death of Otho Shrader and promises to discharge the duties of the position faithfully. “I have married the Daughter of an old Friend of yours Colo. Greenup late Gove[r]nor of this State, whose Letter of recommendation you will receive ere long. I have been engaged the last eleven years of my Life in acquiring a knowledge of the Law; a study of five years in Maryland with the practical information of six years in this State.” Refers JM to Stephen Ormsby for his character over the last six years.
